                  Case 1:19-cv-01759-APM Document 1-3 Filed 06/17/19 Page 1 of 1


                                Copyrights-In-Suit for IP Address 108.31.16.124

ISP: Verizon Fios
Location: Washington, DC



                               Registration        Date of First         Effective Date of   Most Recent Hit
Title                          Number              Publication           Registration        UTC
Your Luckiest Night            PA0002097537        12/15/2017            01/03/2018          04/17/2019

Truth or Dare                  PA0001846099        05/16/2013            06/30/2013          04/14/2019

Like The First Time            PA0001778844        02/29/2012            02/29/2012          03/30/2019

Threeway Strip Poker           PA0002133715        07/27/2018            08/02/2018          03/29/2019

Hot Night Tiny Blonde          PA0002160863        03/03/2019            03/19/2019          03/12/2019

Rub Me The Right Way Too       PA0002015095        05/04/2016            05/31/2016          03/01/2019


Total Malibu Media, LLC Copyrights Infringed: 6




                                                  EXHIBIT B
DC183
